DIETRICH, Circuit Judge
(dissenting),
TI had supposed it to be a universal rule that, within reasonable limits, a cross-examiner has the right to disclose bv cross-examination the conditions under which a witness testifies and the environment from which he eomes to the witness stand in order to enable the jury more justly to weigh his testimony. Generally, in case of objection, counsel cannot be required to declare what he expects to prove (Buckstaff v. Russell, 151 U. S. 626, 14 S. Ct. 448, 38 L. Ed. 292); but particularly is this true of a cross-examination, Touching considerations affecting the eredibility of the witness, the cross-examiner often cannot know in advance just what facts he will be able to uncover. Sometimes, as apparently was the ease here, he may have intimation of a condition whieh in itself probably would be of little or no importance, but whieh with the surrounding circumstances when fully disclosed may very greatly affect the credibility of the witness and the weight of his testimony. To me, therefore, it seems to be beside the question to suggest, as stated in the majority opinion, that counsel “was merely in pursuit of fishing expedition by which he hoped to discredit the witness.” Much cross-examination is necessarily exploratory and _ the limitation thus implied would greatly impair the right,
The lower court' apparently proceeded upon the erroneous theory that defendant was limited to proof that the witness had been convicted of. a felony. That might have been true had defendant’s sole object been the impeachment of the witness in point of general character; but an unimpeachable witness may give impeachable testimony, Though not color-blind, he may have looked through colored glasses. So, conceding the honesty of the witness hero, it was competent to show that he testified under conditions by reason of which, consciously or unconsciously, Ids testimony was colored, and that he was subject to influences coercive in their tendency, or was so far subject to the power of the government officers, including the district attorney, that he hoped to curry favor with them. His protection against heedless humiliation would seem to be scarcely more than a pretext if he was in custody under convietion for a misdemeanor; presumably that was a fact already within the public knowledge. And if he was in custody for some other reason whieh we can only conjecture, before interrupting a natural and ordinary inquiry which defendant was seeking to make, the court should, in the absence of the jury, have required of the district attorney a disclosure of the conditions, whieh, in protec- , 9 ’ ,, witness, he was contending should DotJbe ™ade P.ublf ’to th® end that *“ mle111' Sent rulm® be made’
.It comes with poor grace from the district attorney now to say that even if errone°^s) the ruling was not prejudicial. If he did not fear the effect of the desired diselosures, why did he so promptly and persistently resist the offer to make them? To it is little less than amazing that objection was interposed to a simple inquiry as‘to where the witness lived.
I further think that the instructions given *162do not fully cover defendant’s request No. 10; and that there was error in giving an instruction in which reference was made to “false and fraudulent representations and assurances for the purpose of deceiving persons with respect to defendant’s ownership of the land,” for the reason that,, as given, this instruction advised the jury that they should convict defendant for a fraud touching which evidence had been received but which was clearly beyond the scope of the charges laid in the indictment.